Case 4:19-cv-10412-SDD-PTM ECF No. 22 filed 05/08/20      PageID.748      Page 1 of 15




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


 RONALD VERNON CHAMBERLIN,                         Case No. 19-10412

       Plaintiff,                                  Stephanie Dawkins Davis
 v.                                                United States District Judge

 COMMISSIONER OF SOCIAL
 SECURITY,

      Defendant.
 _________________________________/

          OPINION AND ORDER ACCEPTING AND ADOPTING
            THE MAGISTRATE JUDGE’S JANUARY 31, 2020
           REPORT AND RECOMMENDATION (ECF No. 19)

I.    BACKGROUND

      On February 11, 2019, plaintiff Ronald Vernon Chamberlin filed the instant

suit seeking judicial review of the Commissioner’s unfavorable decision

disallowing benefits. (ECF No. 1). The court referred the matter to Magistrate

Judge Patricia T. Morris, who recommends denying Chamberlin’s Motion for

Summary Judgment, granting the Commissioner’s Motion for Summary Judgment,

and affirming the Commissioner’s final decision denying benefits. (ECF No. 19).

Chamberlin has filed timely objections to the Magistrate Judge’s recommendation,

and the Commissioner has responded to those objections. (ECF Nos. 20, 21).

Chamberlin’s objections are currently before the Court.
Case 4:19-cv-10412-SDD-PTM ECF No. 22 filed 05/08/20         PageID.749    Page 2 of 15




II.   STANDARD OF REVIEW

      When timely objections to a magistrate judge’s report and recommendation

are filed, a district judge must “make a de novo determination of those portions of

the report or specified proposed findings or recommendations to which objection is

made.” 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). “The district judge may

accept, reject, or modify the recommended disposition; receive further evidence; or

return the matter to the magistrate judge with instructions.” Id. A district judge is

not required to review any portion of a report and recommendation to which an

objection has not been made. Thomas v. Arn, 474 U.S. 140, 149 (1985). See also

McClanahan v. Comm’r of Soc. Sec., 474 F.3d 830, 837 (6th Cir. 2006) (citation

omitted) (“[O]nly those specific objections to the magistrate’s report made to the

district court will be preserved for appellate review; making some objections but

failing to raise others will not preserve all the objections a party may have.”).

      In conducting this de novo review, the Court “must affirm the

Commissioner’s conclusions absent a determination that the Commissioner has

failed to apply the correct legal standards or has made findings of fact unsupported

by substantial evidence in the record.” Longworth v. Comm’r of Soc. Sec., 402

F.3d 591, 595 (6th Cir. 2005); Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 528

(6th Cir. 1997).




                                           2
Case 4:19-cv-10412-SDD-PTM ECF No. 22 filed 05/08/20       PageID.750    Page 3 of 15




III.   ANALYSIS

       Chamberlin makes three objections to the Magistrate Judge’s Report and

Recommendation. He argues that (1) “[t]he Magistrate Judge’s finding that the

ALJ was legally capable of determining function on this record without guidance

from a professional opinion should be rejected;” (2) “[t]he Magistrate Judge’s

finding that the ALJ adequately noted Plaintiff’s hurdles to non-conservative

treatment should be rejected;” and (3) “[t]he Magistrate Judge’s finding that

Plaintiff’s constitutional challenge was untimely should be rejected.” (ECF No.

20).

       A.    Objection #1

       First, Chamberlin objects to the Magistrate Judge’s determination that the

ALJ did not err in assessing Chamberlin’s RFC related to his right shoulder

impairment without the guidance of a medical opinion. To support this objection

and his underlying Motion for Summary Judgment, Chamberlin relies on Gross v.

Comm’r of Soc. Sec., 247 F. Supp. 3d 824, 828 (E.D. Mich. 2017), which provided

that an ALJ “must generally obtain a medical expert opinion when formulating the

RFC unless the medical evidence shows relatively little physical impairment such

that the ALJ can permissibly render a commonsense judgment about functional

capacity.” (citations and internal quotation marks omitted). The Magistrate Judge

addressed Chamberlin’s reliance on Gross in her Report and Recommendation:


                                         3
Case 4:19-cv-10412-SDD-PTM ECF No. 22 filed 05/08/20       PageID.751     Page 4 of 15




            Plaintiff’s discussion of Gross is incomplete and glosses
            over caveats; as Gross notes further, “the social security
            statute does not contemplate a bright line rule requiring
            the ALJ to base his or her RFC finding on a physician’s
            opinion.” Id. at 829 (discussing 20 C.F.R. §
            404.1527(d)). Further, as Gross clarifies, a reviewing
            court should look to whether the ALJ’s decision
            “‘provide[s] an accurate and logical bridge between the
            evidence and the result.’” Id. at 829-30 (quoting
            Pollaccia v. Comm’r of Soc. Sec., No. 09-14438, 2011
            WL 281044, at *6 (E.D. Mich. Jan. 6. 2011)). And, as
            Judge Linda Parker recently noted in Woodard v. Saul,
            No. 18-11099, 2019 WL 4565119, *4 (E.D. Mich. Sept.
            20, 2019), Gross states that “there are likely instances in
            which an ALJ can formulate an RFC without the aid of
            opinion evidence.” Gross, 247 F. Supp. 3d at 830.

(ECF No. 19, PageID.721-722). The Magistrate Judge continued:

            Moreover, while Plaintiff cites a swath of cases from
            other Circuits, the Sixth Circuit has consistently and
            explicitly rejected the argument that an ALJ must elicit a
            medical opinion in promulgating an RFC. See Gant-
            Holmes v. Comm’r of Soc. Sec.,No. 18-cv-12264, 2019
            WL 3282741, at *2-3 ([E.D. Mich.] July 22, 2019)[;]
            Tucker v. Comm’r of Soc. Sec., 775 Fed. App’x. 220, 226
            (6th Cir. 2019) (“No bright-line rule exists in our circuit
            directing that medical opinions must be the building
            blocks of the residual functional capacity finding, but the
            administrative law judge must make a connection
            between the evidence relied on and the conclusion
            reached.”); Mokbel-Aljahmi v. Comm’r of Soc. Sec., 732
            F. App’x 395, 401 (6th Cir. 2018); Shepard v. Comm’r of
            Soc. Sec., 705 F. App’x 435, 442-43 (6th Cir. 2017)
            (noting that an ALJ acted within her authority when she
            developed an RFC even though no medical source opined
            that the Plaintiff was capable of light work); Rudd v.
            Comm’r of Soc. Sec., 531 F. App’x 719, 728 (6th Cir.
            2013) (“the ALJ is charged with the responsibility of
            determining the RFC based on her evaluation of the

                                         4
Case 4:19-cv-10412-SDD-PTM ECF No. 22 filed 05/08/20       PageID.752    Page 5 of 15




             medical and non-medical evidence”).

(ECF No. 19, PageID.722-723). The Magistrate Judge discussed the “host of

treatment notes” relied on by the ALJ in formulating Chamberlin’s RFC and

determined that they were not so complicated as to require the interpretation of an

expert. She concluded that in light of the evidence, the applicable case law, and

the fact that Chamberlin failed to carry his burden of providing evidence to prove

otherwise, the ALJ did not err in forming Chamberlin’s RFC without the guidance

of a medical opinion and the ALJ’s conclusions were supported with substantial

evidence. (ECF No. 19, PageID.720-723).

      Chamberlin acknowledges the limits of Gross in his objections, but despite

those limits and the Sixth Circuit case law cited by the Magistrate Judge,

Chamberlin continues to rely on Gross by arguing that “just because there exist

cases in which an ALJ might be able to determine an RFC without an opinion does

not mean that this is such a case.” (ECF No. 20, PageID.736). As the

Commissioner asserts (ECF No. 21, PageID.741), Chamberlin’s objection in this

regard largely rehashes the arguments that he made in his Motion for Summary

Judgment and his reply brief in support thereof; however, Chamberlin specifically

objects to the Magistrate Judge’s assertion that “although Plaintiff contends the

evidence about Plaintiff’s range of motion are too complex to be understood by a

layman, this court has recently opined that ‘full range of motion and normal


                                          5
Case 4:19-cv-10412-SDD-PTM ECF No. 22 filed 05/08/20         PageID.753    Page 6 of 15




strength are not complicated medical findings in need of expert interpretation.’”

(ECF No. 20, PageID.735 (quoting ECF No. 19, PageID.723 (quoting Callahan v.

Comm’r of Soc. Sec., No. 17-14069, 2019 WL 2218825, at *9 (E.D. Mich. Feb. 4,

2019)))).

      Chamberlin argues that evidence of 5/5 strength, +2 reflexes, and excellent

range of motion does not explain to the ALJ how much work activity he can

perform on a regular and continuing basis. Chamberlin continues that while the

ALJ found that he could “frequently push, pull, and use hand controls and reach

with the right upper extremity,” Michael Walsh Morand, PA-C, stated that he had

good range of motion but difficulty lifting anything out away from his body or

over his head. He argues that range of motion does not equate with an ability to

lift. Chamberlin further asserts that the various factors inhibiting his shoulder

surgery, like his age, obesity, and the fact that the surgery would improve his pain

but worsen his motor function, show that this is not a case in which the medical

evidence is so clear or undisputed that an ALJ can assess the RFC without a

medical opinion. (ECF No. 20, PageID.736-737).

      It is well settled that in arriving at a claimant’s RFC, the Commissioner must

base the decision on “all of the relevant medical and other evidence.” 20 C.F.R. §

416.945. The Regulation does not require that the Commissioner rely on a

physician’s RFC finding or any other particular piece of evidence. Moreover, as


                                          6
Case 4:19-cv-10412-SDD-PTM ECF No. 22 filed 05/08/20        PageID.754     Page 7 of 15




the Magistrate Judge pointed out, supra, the Sixth Circuit has been clear that the

ALJ does not need to rely on a medical opinion in formulating the RFC. (ECF No.

19, PageID.722-723 (citing cases)). Nevertheless, courts have admonished ALJs,

as non-physicians, to exercise caution in evaluating raw medical data to extrapolate

what a claimant can and cannot do. See Ali v. Comm’r of Soc. Sec., No. 15-14483,

2017 WL 726665, at *11 (E.D. Mich. Jan. 20, 2017), report and recommendation

adopted, No. 15-14483, 2017 WL 712899 (E.D. Mich. Feb. 23, 2017) (“Courts in

this circuit have regularly noted that, while it is for the ALJ to weigh the medical

evidence, ALJs are not qualified to interpret raw medical data, and may not ‘play

doctor.’”); Klump v. Colvin, No. 14-12428, 2016 WL 2747143, at *4 (E.D. Mich.

Apr. 26, 2016), report and recommendation adopted sub nom. Klump v. Comm’r of

Soc. Sec., No. 14-12428, 2016 WL 2986366 (E.D. Mich. May 24, 2016) (“When

determining a claimant’s RFC, ALJs must not succumb to the temptation to play

doctor and make their own independent medical findings.”) (quotation omitted).

      Contrary to Chamberlin’s assertion, this is not an instance in which the RFC

is based on the ALJ’s own interpretation of raw medical data. Much of the

evidence that the ALJ reviewed was not complicated diagnostic and/or highly-

specialized medical data that requires professional training to interpret (e.g. MRIs,

ultrasounds and other mechanized diagnostic testing). Rather, the ALJ considered




                                          7
Case 4:19-cv-10412-SDD-PTM ECF No. 22 filed 05/08/20        PageID.755    Page 8 of 15




a large amount of objective medical findings that can be translated into functional

limitations, even by a lay person.

      Here, the ALJ discussed 2013 and 2014 examination records that showed

decreased abduction and adduction in Chamberlin’s right shoulder; a note from one

of Chamberlin’s treating medical providers that his shoulders appear to be the least

of his problems; a May 6, 2013 examination finding of 5/5 motor strength in the

upper and lower extremities; a January 13, 2015 note from Michael Walsh

Morand, PA-C that Chamberlin had good function in terms of range of motion but

difficulty lifting anything out away from his body or over his head; a June 2015

treatment note reflecting full strength and a little pain with abduction; 2016 and

2017 examination findings of 5/5 strength in the upper and lower extremities, no

rigidity or spasticity, normal coordination, and 2+ reflexes in the upper and lower

extremities; and a March 30, 2017 treatment note from Michael Yee, M.D., who

found that Chamberlin had an excellent range of motion and no pseudoparalysis in

his right shoulder. The ALJ also considered the conservative treatment that

Chamberlin received for his right shoulder impairment, like pain medication, as

well as the opinions of multiple providers that Chamberlin was not a good

candidate for a reverse total shoulder arthroplasty because he was much too active,

he had an excellent range of motion, and the surgery would improve his pain but

worsen his motor function. The ALJ further noted that Chamberlin’s providers


                                          8
Case 4:19-cv-10412-SDD-PTM ECF No. 22 filed 05/08/20        PageID.756    Page 9 of 15




recommended alternative treatment like physical therapy or a procedure to fix the

rotator cuff tear, for the latter of which Chamberlin would first need to reduce his

weight. (Tr. 33-34).

      The Court agrees with the Magistrate Judge that the findings regarding

Chamberlin’s strength and range of motion and the conservative treatment

recommended by his medical providers are relatively straightforward and do not

require expert medical interpretation to determine that Chamberlin can perform a

limited range of sedentary work. Since the objective findings consist of much

more than “raw medical data,” the ALJ did not cross over into the impermissible

zone of interpreting raw medical data and extrapolating functional limitations

therefrom. Additionally, to the extent that PA-C Morand’s statement that

Chamberlin had good function in terms of range of motion but difficulty lifting

anything out away from his body or over his head could be considered opinion

evidence, the ALJ considered that statement and appears to have applied it in part

to the RFC by limiting Chamberlin to only frequent pushing, pulling, and reaching,

with no lifting overhead or to shoulder height with the right upper extremity. (Tr.

30, 33-34, 35). Accordingly, the Court finds no error in the ALJ’s review of the

evidence and assessment of the RFC, even though there is no medical opinion in

the record that directly supports the RFC.




                                          9
Case 4:19-cv-10412-SDD-PTM ECF No. 22 filed 05/08/20          PageID.757    Page 10 of 15




       B.     Objection #2

       Next, Chamberlin objects to the Magistrate Judge’s finding that the ALJ

 adequately noted his hurdles to non-conservative surgical treatment for his right

 shoulder impairment. (ECF No. 20, PageID.737). As noted above, the ALJ

 discussed the treatment that Chamberlin received for his right shoulder. The ALJ

 also considered and discussed the fact that three different medical providers

 advised against a reverse total shoulder arthroplasty because Chamberlin was too

 young, much too active, and still had a good-to-excellent range of motion, and

 because the surgery would improve his pain but worsen his range of motion. The

 ALJ further noted that one of those providers recommended an alternative

 procedure to repair Chamberlin’s rotator cuff tear but indicated that Chamberlin

 would need to lose weight before proceeding with that procedure. (Tr. 33-34).

       Chamberlin admits that “the ALJ does give a nod to the facts,” but he argues

 that the ALJ “did not provide meaningful analysis or substantial evidence.” (ECF

 No. 20, PageID.737 (emphasis in original)). Chamberlin overstates the standard in

 this regard. It is well settled that an ALJ is not required to discuss every piece of

 evidence in the administrative record. Kornecky v. Comm’r of Soc. Sec., 167 F.

 App’x 496, 508 (6th Cir. 2006) (“[A]n ALJ can consider all the evidence without

 directly addressing in his written decision every piece of evidence submitted by a

 party.”) (citation omitted). It follows, then, that an ALJ is also not required to


                                           10
Case 4:19-cv-10412-SDD-PTM ECF No. 22 filed 05/08/20       PageID.758    Page 11 of 15




 provide a “meaningful analysis” of every piece of evidence in the record for his

 decision to be supported by substantial evidence. As the Magistrate Judge

 determined, the ALJ accurately recited and considered the nature of the treatment

 Chamberlin received – and did not receive – for his right shoulder impairment.

 There is no error here.

        C.    Objection #3

        Finally, Chamberlin urges the Court to reject the Magistrate Judge’s

 determination that his Appointments Clause challenge is untimely. (ECF No. 20,

 PageID.737-738). Chamberlin’s Appointments Clause challenge is based on Lucia

 v. S.E.C., 138 S.Ct. 2044 (2018), which held that ALJs of the Securities and

 Exchange Commission are “Officers of the United States” within the meaning of

 the Appointments Clause of the Constitution and, as such, must be appointed by

 the President, a court of law, or department head. Lucia, 138 S.Ct. at 2055.

 Chamberlin contends that since the ALJ in his case was not so appointed, his case

 should be remanded pursuant to Lucia for de novo review by a properly appointed

 ALJ.

        In making her recommendation, the Magistrate Judge reasoned that, even

 assuming, arguendo, that Lucia’s ruling extends to ALJs of the Social Security

 Administration, the Court in Lucia noted that a party must make a timely

 Appointments Clause challenge to be entitled to relief. (ECF No. 19, PageID.731


                                          11
Case 4:19-cv-10412-SDD-PTM ECF No. 22 filed 05/08/20         PageID.759     Page 12 of 15




 (citing Lucia, 138 S.Ct. at 2055)). She also recognized Chamberlin’s reliance on

 out-of-circuit cases in which courts held that Social Security applicants do not

 forfeit their Appointments Clause challenges by failing to raise them at the agency

 level. But she accurately noted that most courts, including courts in this District,

 have held otherwise. The Magistrate Judge stated that Chamberlin’s out-of-circuit

 caselaw did not convince her to reject the overwhelming authority to the contrary,

 and she therefore concluded that Chamberlin forfeited his Appointments Clause

 challenge, raised for the first time in his Motion for Summary Judgment, by failing

 to raise it below. (ECF No. 19, PageID.731-732).

        Chamberlin continues to rely on out-of-circuit caselaw in his objections to

 the Magistrate Judge’s Report and Recommendation. Specifically, Chamberlin

 cites a recent decision from the Third Circuit Court of Appeals, Cirko on behalf of

 Cirko v. Comm’r of Soc. Sec., 948 F.3d 148 (3d Cir. 2020). In Cirko, the Third

 Circuit held that claimants for Social Security disability benefits are not required to

 exhaust their Appointments Clause challenges before the ALJs whose

 appointments they are challenging because “the characteristics of the Social

 Security Administration (SSA) review process and the rights protected by the

 Appointments Clause favor resolution of such claims on the merits.” 948 F.3d at

 152.




                                           12
Case 4:19-cv-10412-SDD-PTM ECF No. 22 filed 05/08/20         PageID.760     Page 13 of 15




       The Commissioner acknowledges the Third Circuit’s decision in Cirko but

 correctly points out that it is not binding precedent. The Commissioner also asserts

 that Appointment Clause challenges are subject to the normal rules of forfeiture

 and that the majority of courts nationwide, including those in the Sixth Circuit, are

 aligned with the position that Appointments Clause challenges to the Social

 Security Administration’s ALJs not raised at the administrative level are untimely.

 (ECF No. 21, PageID.743-746 (citing cases)).

       This Court is one of the majority of courts that has found that a social

 security claimant forfeits an Appointment Clause challenge by failing to raise it in

 the administrative proceedings. Ramsey v. Comm’r of Soc. Sec., No. 17-13713,

 2019 WL 2035595, at *11-13 (E.D. Mich. Feb. 25, 2019), report and

 recommendation adopted sub nom. Ramsey v. Berryhill, No. 17-13713, 2019 WL

 1397241 (E.D. Mich. Mar. 28, 2019). The Court has considered Cirko in light of

 Chamberlin’s objection and is not persuaded to change course. As the

 Commissioner notes, Cirko is not binding in this jurisdiction. Notably, a number

 of district courts, including two in this Circuit, have declined to follow Cirko, in

 favor of the majority view discussed above. Honeycutt v. Saul, No. 3:18-CV-509-

 CRS, 2020 WL 1430475, at *4 (W.D. Ky. Mar. 23, 2020); Goins v. Saul, No. 19-

 117-DLB, 2020 WL 1290784, at *10 (E.D. Ky. Mar. 18, 2020); Gagliardi v. Soc.

 Sec. Admin., No. 18-cv-62106-BLOOM/Valle, 2020 WL 966595, at *3-6 (S.D.


                                           13
Case 4:19-cv-10412-SDD-PTM ECF No. 22 filed 05/08/20         PageID.761       Page 14 of 15




 Fla. Feb. 28, 2020); Myers v. Comm’r of Soc. Sec., No. 1:19-cv-10010-ADB, 2020

 WL 1514547, at *8-9 (D. Mass. Mar. 30, 2020); Scheffert v. Saul, No. C18-1031-

 LTS, 2020 WL 1505568, at *11 (N.D. Iowa Mar. 30, 2020); Griffin v. Comm’r of

 Soc. Sec., No. 18-CV-85-LRR, 2020 WL 733886, at *10 (N.D. Iowa Feb. 13,

 2020). Moreover, one of the findings in Cirko – that the nature of Appointments

 Clause claims does not favor issue exhaustion at the administrative level, 948 F.3d

 at 153-55, does not align with Sixth Circuit post-Lucia case law. While the Sixth

 Circuit has not opined on this issue in the social security context, it has repeatedly

 held that Appointments Clause claims are subject to exhaustion and forfeiture. See

 Jones Bros., Inc. v. Sec’y of Labor, 898 F.3d 669, 678 (6th Cir. 2018); Island

 Creek Coal Co. v. Wilkerson, 910 F.3d 254, 256-57 (6th Cir. 2018); Island Creek

 Coal Co. v. Bryan, 937 F.3d 738, 754 (6th Cir. 2019), reh’g denied (Sept. 24,

 2019); Island Creek Coal Co. v. Young, 947 F.3d 399, 402-03 (6th Cir. 2020).

 Accordingly, without further guidance from the Sixth Circuit or the Supreme

 Court, this Court maintains its position that a social security claimant’s

 Appointments Clause challenge raised for the first time on judicial appeal is

 untimely and therefore forfeited.

 IV.   CONCLUSION

       For the reasons stated, the Court OVERRULES Chamberlin’s objections

 (ECF No. 20), ACCEPTS and ADOPTS the Magistrate Judge’s Report and


                                           14
Case 4:19-cv-10412-SDD-PTM ECF No. 22 filed 05/08/20      PageID.762     Page 15 of 15




 Recommendation (ECF No. 19); DENIES Chamberlin’s Motion for Summary

 Judgment (ECF No. 12); GRANTS the Commissioner’s Motion for Summary

 Judgment (ECF No. 16); and AFFIRMS the decision of the Commissioner of

 Social Security pursuant to 42 U.S.C. § 405(g).

       IT IS SO ORDERED.

 Date: May 8, 2020                        s/Stephanie Dawkins Davis
                                          Stephanie Dawkins Davis
                                          United States District Judge




                                         15
